Citation Nr: 0006399	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-04 843	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection, on a direct basis, for 
chronic fatigue syndrome.

2.  Entitlement to service connection for a disability 
manifested by memory loss, lack of concentration, elevated 
temperature, and depression due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1972 and from January 1991 to April 1991.  Service records 
show that she served on active duty in the Desert 
Shield/Storm area of responsibility during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d).  She also served in 
a reserve component of the military.

By a decision entered in September 1995, the RO in 
Philadelphia, Pennsylvania, denied service connection for a 
chronic viral infection, myalgic encephalomyelitis, and 
chronic immune deficiency disorder due to undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  38 U.S.C.A. § 7105.  Additional medical 
evidence was thereafter received, and the RO in Huntington, 
West Virginia, re-characterized the matter on appeal as 
entitlement to service connection for "chronic fatigue 
syndrome claimed as a chronic viral infection, myalgic 
encephalomyelitis, and chronic immune deficiency disorder, 
also claimed as memory loss, lack of concentration, elevated 
temperature, and depression due to undiagnosed illness."  
The RO considered the matter both in terms of direct service 
connection, and in terms of service connection for disability 
due to undiagnosed illness.  Subsequently, during a Board 
hearing held at the Huntington RO in June 1999, the veteran 
indicated that she did not wish the Board to further consider 
service connection for a chronic viral infection, myalgic 
encephalomyelitis, or chronic immune deficiency disorder.  
See 38 C.F.R. § 20.204.  Consequently, and because chronic 
fatigue syndrome cannot properly be considered an 
"undiagnosed illness" for purposes of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, see VAOPGCPREC 8-98 (Aug. 3, 1998), 
the issues presented for appellate consideration have been 
styled as set forth above.


FINDINGS OF FACT

1.  The veteran has chronic fatigue syndrome attributable to 
active military service.

2.  The veteran's problems with memory loss, lack of 
concentration, elevated temperature, and depression have not 
escaped diagnosis.


CONCLUSIONS OF LAW

1.  The veteran has chronic fatigue syndrome which was 
incurred during active wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 4.88a (1999).

2.  The claim of service connection for a disability 
manifested by memory loss, lack of concentration, elevated 
temperature, and depression due to undiagnosed illness is not 
well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999); VAOPGCPREC 8-98 (Aug. 3, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Prior to service, in April 1969, the veteran was admitted to 
McPherson Community Health Center (MCHC), where she was seen 
by H. C. Hill, M.D., for complaints of epigastric pain, 
nausea, and regurgitation of food.  It was noted that she had 
had a history of appendectomy, duodenal ulcer, and left 
lateral hemorrhoid.  Examination revealed moderate tenderness 
in the epigastrium with slight rebound relief.  The 
diagnostic assessment was that she had an acute duodenal 
ulcer.  (A handwritten notation on the hospital report 
indicates that the final diagnosis was ulcerative colitis.)

In July 1969, the veteran was again admitted to MCHC, where 
she was seen for complaints of abdominal pain and diarrhea 
with bloody stools.  It was noted that she had been admitted 
to the hospital a few months earlier for problems associated 
with ulcerative colitis, and that she had followed a 
prescribed regimen that had allowed her to return to work.  
It was further noted that she had later deviated from her 
regimen of diet and rest, and that she had developed severe, 
anterior, left-sided lower quadrant pain and was unable to 
continue working.  On examination, there was dehydration of 
the mucous membranes, increased borborygmus, muscle spasm 
over the left lower quadrant, with tenderness, and mild 
rebound peritoneal pain.  The diagnostic assessment was that 
she had had an acute exacerbation of ulcerative colitis.

When the veteran was examined for service enlistment in 
October 1969, the only abnormalities noted were an 
appendectomy scar and mild acne of the face.  In June 1970, 
she complained of nausea, stomach ache, and dizziness.  
Examination of her abdomen was negative, and no diagnostic 
impression was recorded.  In July 1970, she presented for 
treatment with complaints relative to her ankles.  A physical 
examination was essentially negative, and her temperature was 
99.5 degrees Fahrenheit (F).  The diagnostic impression was 
"[s]train."  In September 1970, she complained of a sharp 
pain in her upper abdomen, cramping, epigastric burning, 
urinary frequency, and dysuria.  It was noted that she had 
been planning a wedding and was under stress.  Her 
temperature was 100.6 degrees F.  The diagnostic impression 
was that she had cystitis, functional bowel syndrome, and/or 
mild gastroenteritis.  In January 1971, a private physician, 
Thomas A. Barton, M.D., drafted a letter to the service 
department describing the veteran's history of treatment at 
MCHC in 1969.  Dr. Barton noted that a barium enema X-ray in 
July 1969 had been normal.

In November 1971, the veteran had a Dalkon Shield placed 
without difficulty.  In January 1972, she was treated for 
dysmenorrhea.  In February 1972, she presented for treatment 
of headaches.  Ophthalmoscopy was negative.  In April 1972, 
abdominal X-rays were interpreted to reveal right-sided air 
fluid levels possibly consistent with enteritis or a focal 
inflammatory process such as appendicitis, salpingitis, 
cholecystitis, or uretal obstruction.  In June 1972, she 
complained of abdominal pain associated with menses.  She 
reported that she had had right lower quadrant pain and 
diarrhea.  It was noted that she had a long history of 
recurrent abdominal pain, and that she had been diagnosed 
with ulcerative colitis in 1969.  The diagnostic impression 
was that she had abdominal pain of unknown etiology.  Later 
that same month, it was noted that she had endometritis 
secondary to an intrauterine device (IUD).

In August 1972, the veteran was treated for tenosynovitis of 
the left hand.  In September 1972, she complained of right 
lower quadrant pain with menses.  She was placed on 
medication, but it was noted that she most likely needed to 
have the IUD removed.  Later that same month, she complained 
of lumbar pain and urinary frequency and urgency.  She was 
treated with medication.  When she was examined for service 
separation in November 1972, the only abnormality noted was 
an appendectomy scar.  It was noted that she had no symptoms 
of past gastrointestinal (GI) tract problems, and that a UGI 
series had been normal.  In December 1972, it was noted that 
she was having success with medication for cramps.

In May 1973, the veteran had a left breast biopsy.  The 
diagnostic assessment was left breast mazoplasia.

In May 1984, the veteran received treatment from a private 
physician, Timothy K. Bowers, M.D.  She reported having 
various problems, including problems with fatigue, tension, 
insomnia, and irritable bowels.  The diagnostic assessment 
was that she had cholelithiasis and situational depression.

In September 1985, the veteran was admitted to the City 
Hospital in Martinsburg, West Virginia, for treatment of 
gallstones and recurrent right upper quadrant pain.  A 
cholecystectomy, choledocholithotomy, and sphincteroplasty 
were performed.  The diagnoses at hospital discharge were 
chronic cholecystitis, cholelithiasis, and stricture of the 
ampulla of Vater secondary to passage of stones.

In January 1987, the veteran was seen at City Hospital for 
complaints of right upper quadrant pain.  A computerized 
tomography (CT) scan of the abdomen was unremarkable.  In 
April 1987, she was treated for Morton's neuroma of the left 
foot.

In December 1987, the veteran was seen at City Hospital for 
complaints of headaches.  CT scan and magnetic resonance 
imaging (MRI) revealed what appeared to be a left temporal 
arachnoid cyst.  A subsequent MRI in March 1988 revealed no 
significant interval change.  The conclusion was that the 
lack of significant change most likely signified a chronic 
problem, consistent with a subarachnoid cyst.

A service department Report of Medical History, dated in 
March 1989, indicates that the veteran had chickenpox and an 
appendectomy in childhood; a benign left breast biopsy in 
1973; a cholecystectomy and sphincteroplasty in 1985; an 
incidental finding of benign, porencephalic syndrome of the 
left temporal lobe in 1987; and a fracture of the left tibial 
plateau in 1989.  It was noted that there were complications 
or sequelae with respect to any of these conditions.

Also in March 1989, a letter was prepared by a private 
physician, D. E. Hendricks, M.D.  Dr. Hendricks indicated 
that he had treated the veteran in September 1985 for chronic 
gallbladder disease.  It was noted that the condition had 
required removal of the gall bladder and a sphincteroplasty, 
but that afterward the veteran had returned to full-time work 
as a nurse without missed time or limited activities.  Dr. 
Hendricks stated, "I would anticipate that [the veteran] 
should have no additional problems from her surgical 
procedure."

Later that same month, the veteran was seen on a follow-up 
visit for a fracture of the left tibial plateau.  It was 
noted that she had been treated with cast immobilization, and 
that after recovering she had been able to participate in 
sports activities and had not had any swelling, aching, or 
discomfort.  The diagnostic assessment was "[s]tatus post 
tibial plateau fracture, resolved, no residual."

In May 1989, a letter was prepared by a private physician, 
William F. Schrantz, M.D.  Dr. Schrantz indicated that he had 
treated the veteran for headaches, which had been reported to 
have become bothersome in October and November 1987.  Dr. 
Schrantz further indicated that a CT scan and MRI had 
revealed a congenital porencephalic cyst, but that the cyst 
was thought to be coincidental, and that the headaches were 
thought to be tension headaches.  He indicated that no 
treatment was necessary, and that the headaches later became 
infrequent and required only mild analgesics.

In August 1989, it was noted that the veteran had an 
asymptomatic subarachnoid cyst.  It was recommended that she 
be approved for the position of flight nurse due to the 
absence of symptomatology, including incapacitating 
headaches.

In June 1990, the veteran was admitted to City Hospital with 
complaints of nausea, vomiting, diarrhea, and dysuria of 48 
hours duration.  The diagnoses at hospital discharge were 
viral flu syndrome; gastroenteritis with cephalalgia, myalgia 
(meningismus-equivocal); and cystitis, resolved.

In August 1990, the veteran was seen by Dr. Bowers for 
complaints of chronic headache.  The diagnostic assessment 
was that she had a porencephalic cyst and questionable 
migraine.

In December 1990, the veteran was seen at City Hospital for a 
possible bladder infection.  In January 1991, just prior to 
her deployment to Southwest Asia, she was seen again by Dr. 
Bowers for headaches.

In February 1991, while on duty in Southwest Asia, the 
veteran was placed on a limited profile for "[m]igraine 
[h]eadache."  She was restricted to duty not involving 
flying (DNIF) for five days, from February 27 to March 3, 
1991.

In April 1991, after her return to the United States, the 
veteran was seen at City Hospital for complaints of right 
parathoracic pain that began when she was moving a patient in 
the operating room.  The diagnostic assessment was that she 
had a right parathoracic spasm.

Also in April 1991, the veteran saw Dr. Bowers with 
complaints of increased problems with migraines.  In May 
1991, however, when the veteran underwent a periodic service 
department examination, she denied having problems with 
frequent or severe headache.  No abnormalities of her head or 
vascular system were identified.

In June 1991, the veteran sought treatment from Dr. Bowers 
for problems with abdominal cramps, diarrhea, constipation, 
nausea, and vomiting.  The diagnostic assessment was that she 
had gastroenteritis.  In July 1991, the veteran returned to 
Dr. Bowers for treatment of headache and continuing 
epigastric complaints.  Later that same month, she had a 
hysterectomy.  In September 1991, it was noted that she had 
recovered from the procedure with no complications and no 
sequelae.  

In January 1992, Dr. Bowers prepared a letter in which he 
indicated that he had been treating the veteran for migraine 
headaches.  Dr. Bowers indicated that the headaches had 
frequently been associated with the veteran's menstrual 
cycles, but that she had had a hysterectomy and bilateral 
oophorectomy in July 1991, and that her headaches had been 
less frequent and less severe since that time.  Treatment 
records from Dr. Bowers, dated from January to April 1992, 
reflect that the veteran was seen for problems with headache 
and depression.

In March 1992, the service department concluded that the 
veteran's chronic headaches were disqualifying for continued 
Flying Class III duties.  Based on this information, it was 
determined that she should be discharged from the reserves.

When the veteran was seen by a private physician, Marco 
Pappagallo, M.D., in May 1992, she complained of a variety of 
problems, including headaches and depression.  The diagnostic 
assessment was that she had a chronic headache/migraine 
disorder.

On follow-up examination by Dr. Pappagallo in July 1993, the 
veteran reported that her headache syndrome had improved.  
However, she reported two to three episodes of transient 
difficulty in language expression over the previous six 
months.  Dr. Pappagallo indicated that those episodes were 
suggestive of transient attacks of expressive aphasia, and 
opined that it was "likely that [the] left temporal 
subarachnoid cyst has played a pathogenic role in [the 
veteran's] transient neurological disturbances."

A treatment record from Dr. Bowers, dated in February 1995, 
shows that he had a prolonged discussion with Dr. Pappagallo 
about the veteran's complaints of chronic pain and fatigue.

Three letters from a private psychiatrist, Wells Goodrich, 
M.D., dated in March and April 1995, show that the veteran 
was examined in February 1995, and that she reported various 
symptoms, including depression, memory loss, night sweats, 
and low grade fever.  She indicated that she had become 
increasingly disabled since her participation in Desert 
Storm.  Dr. Goodrich concluded that the veteran's profile of 
symptoms was typical for chronic immune deficiency disorder 
with myalgic encephalomyelitis and chronic viral infection.  
(In his April 1995 letter, Dr. Goodrich indicated that the 
symptoms strongly suggested a diagnosis of chronic immune 
deficiency disorder with secondary viral and fungus 
infections throughout the body.)  Dr. Goodrich further 
indicated that the condition had existed for at least two 
years, and that testing for acquired immune deficiency 
syndrome (AIDS), Lyme disease, cancer, lupus, etc., ruled out 
any other severe condition to account for the veteran's 
symptoms.

In March 1995, the veteran underwent a Persian Gulf Veterans 
Registry examination.  She complained of various symptoms, 
including muscle aches, diarrhea, weight loss, fatigue, 
malaise, headaches, memory loss, and difficulty with speech.  
She reported that she had had chronic headaches for years, 
prior to going to the Persian Gulf, but indicated that they 
had more recently become worse.  She also reported a history 
of leukopenia.  On examination, she was thin and emotionally 
distressed.  She had surgical scars in the right upper and 
right lower quadrants, and there was a tender spot in the 
vicinity of her left axilla.  No other abnormal findings were 
noted.  The diagnostic impression was that she had chronic 
fatigue, muscle aches, weight loss, and memory loss.  She was 
asked to submit records of prior treatment, and it was noted 
that a complete inpatient evaluation at the VA Medical Center 
(VAMC) in Washington, D.C., would be considered.

An undated letter from a private physician, H. A. Wanger, 
M.D., was received at the RO in April 1995.  Dr. Wanger 
stated that he had known the veteran for 11 years, and that 
she had been a highly capable, efficient, hard-working, and 
resourceful nurse prior to being called to active duty in 
January 1991.  Dr. Wanger observed that the veteran had been 
unable to sustain the pace of her job following her return 
from active duty, and indicated that she had found it 
necessary to seek other employment.  It was noted that she 
had been struggling with a loss of stamina.

When the veteran was examined for VA purposes in June and 
July 1995, she complained of various problems, including 
difficulty with recent memory, lack of concentration, 
fatigue, diminished appetite, decreased energy, fever, 
chills, and night sweats.  She reported that these problems 
had begun following her duty in the Persian Gulf in 1991.  
She indicated that she had had to give up her full-time 
nursing career due to her various ailments, and said that she 
was frequently depressed.  She also reported that, while she 
was on active duty in the Persian Gulf, she had had a 
significant and moderately "flu-like" illness for the 
better part of a week.

On general medical examination, it was noted that the veteran 
exhibited a low white and red blood cell count with increased 
mean corpuscular volume and mean corpuscular hemoglobin on 
peripheral smear.  The diagnostic assessment was that she had 
macrocytic hyperchromic anemia.

On psychiatric examination, the veteran's mood was depressed.  
She had a good fund of general information, and her 
arithmetic abilities and recent and remote memory were noted 
to be intact.  The diagnostic assessment was that she was 
suffering from "a dysthymic disorder (reactive 
depression)."  The examiner stated,

It is my strong belief that this is a direct 
outgrowth of [the veteran's] symptomatology 
which relates to the Persian Gulf involvement.  
I would like to stress for the record very 
clearly that what I am talking about here is 
something that is secondary to her physical 
symptomatology and not the primary "cause" 
of it.  Nonetheless, I do feel that it is 
absolutely connected to the Persian Gulf 
involvement.

The examiner noted that the veteran had a history of 
porencephalic cyst, but stated, "[T]his is of longstanding 
and probably was to some degree congenital and is truly 
irrelevant to the complaints that now beset her."

On examination of the veteran's eyes, it was noted that she 
had a six-prism diopter left hypertropia in extreme gazes, 
and a four-prism diopter exophoria.  The diagnostic 
assessment was that she had "Persian Gulf Syndrome," and a 
small left hypertropia and small exophoria which were 
asymptomatic.

On neurological examination, the veteran was alert.  Her 
speech was fluent without aphasia or dysarthria, and 
repetition and comprehension were intact.  She did very well 
in calculation, spelling, judgment, and proverb 
interpretation.  Her memory was one out of three for 
immediate and recent recall.  She had a labile affect, and 
broke into tears several times during the evaluation.  Her 
mood was quite sad and depressed.  The diagnostic impression 
was that she had no symptoms describing peripheral neuropathy 
or peripheral nerve disease, and that she had a normal 
neurological examination without any suggestion of peripheral 
neuropathy or peripheral nerve disease.  The examiner 
indicated that there was evidence on history and physical 
examination that the veteran had a primary reactive 
depression, and opined that the condition could be due to 
psychological trauma, such as divorce and the veteran's 
inability to do her work as a nurse.  As to the symptoms of 
"Persian Gulf syndrome," the examiner indicated that the 
cause of those symptoms needed to be explored further.  The 
examiner noted that the veteran had previously been worked up 
for malignancies, chronic fatigue syndrome, infectious 
mononucleosis, Lyme disease, and demyelinating disease, and 
that "nothing ha[d] panned out."  The examiner noted that 
the veteran had volunteered for an evaluation at the VAMC in 
Washington, D.C., and that she might be evaluated there for 
diseases such as demyelinating disease, Lyme disease, 
Epstein-Barr virus infection, infectious mononucleosis, and 
connective tissue disorder.  The examiner also recommended an 
evaluation for hypothyroidism, vitamin deficiency, such as 
B12 and Folate, and lupus.

In August 1995, the veteran presented for treatment with 
complaints of weight loss, severe nausea, and vomiting.  She 
underwent an esophagogastroduodenoscopy at City Hospital that 
revealed scattered yellow plaques in her esophagus; mild to 
moderately severe antral gastritis; and mild left-sided 
diverticulosis.

Also in August 1995, the veteran was admitted to Johns 
Hopkins University Hospital with complaints of progressively 
worsening headaches over the course of the previous few 
months.  She reported that she had something like a burning 
pressure in her occipital area.  It was noted that she had a 
history of depression, congenital arachnoid cyst, and chronic 
headache with migraine features.  It was also noted that she 
had been diagnosed with "Persian Gulf syndrome", and that 
she had been experiencing symptoms such as low grade fever, 
myalgias, arthralgias, anxiety, and fatigue.  On examination, 
she was alert and her immediate, recent, and remote memory 
were noted to be intact.  She reported being tense, and her 
affect was sad.  CT scan of the head revealed a left anterior 
temporal arachnoid cyst.  She was treated in the hospital 
with intravenous medication, and her headaches came under 
control; at times, with complete relief.  She was discharged 
from the hospital with resolution of her headache, and was 
noted to be medically stable and afebrile.  The diagnostic 
assessments included chronic headache with migraine features, 
and adjustment disorder with mixed emotional features versus 
depressed mood.  It was concluded that there was no present 
evidence of major depression.

A letter, dated in September 1995, was thereafter received 
from Timothy K. Bowers, M.D., a private physician working in 
internal medicine, hematology, and oncology.  Dr. Bowers 
stated in his letter that he had seen the veteran in April 
1991 for evaluation and treatment of headaches, and in June 
1991 for abdominal cramps, diarrhea, nausea, and vomiting of 
four weeks duration.  He stated that the tests of the 
veteran's stool were normal, as was barium enema and flexible 
sigmoidoscopy.

A letter, dated in September 1995, was also received from 
Daniel J. Clauw, M.D., a Assistant Professor of Medicine at 
Georgetown University Medical Center in Washington, D.C., and 
physician in the Division of Rheumatology, Immunology and 
Allergy.  The letter shows that the veteran was examined by 
Dr. Clauw earlier that same month.  Dr. Clauw stated, "Based 
on the findings of her history and physical, as well as a 
review of her medical records, I feel that she suffers from 
both chronic fatigue syndrome and fibromyalgia."

Later in September 1995, the veteran was admitted to City 
Hospital with complaints of headache, anxiety, shaking 
spells, dropping things, nausea, vomiting, chest pain, and 
shortness of breath.  It was noted that she had been 
diagnosed with chronic fatigue syndrome, and that she had 
recently stopped taking certain of the medications she had 
been given at Johns Hopkins.  It was also noted that she had 
a history of a cyst in the forebrain.  On examination, she 
was anxious.  She was started on detoxification procedures, 
and thereafter became calm and pain free.  The diagnoses at 
discharge were benzodiazepine withdrawal syndrome; chronic 
fatigue syndrome; migraine headaches; and forebrain cyst.

In November 1995, the veteran was treated at City Hospital 
for a panic attack.  The diagnostic impression was that she 
had had a reaction to self-reduction of Methadone.

In December 1995, the RO received written statements from two 
women who served with the veteran during her period of active 
duty in 1991.  Collectively, the statements indicate that the 
veteran complained of problems with nausea, vomiting, muscle 
aches, diarrhea, fever, and severe occipital headache during 
service.  They also indicate that the veteran told them that 
she had sought treatment for these symptoms and, as a result, 
was placed on bed rest for three days and removed from flight 
status and other duties for one week.

In January and February 1996, the veteran was admitted to 
City Hospital for detoxification from pain medications.  
While in the hospital, she complained of low back and right 
flank pain.  X-rays of the lumbar spine revealed a spina 
bifida occulta of L5.  A renal ultrasound was normal.  The 
diagnoses at hospital discharge were pain medication 
dependency and chronic pain syndrome.

In March 1996, a statement was received from Dr. Wells 
Goodrich.  Dr. Goodrich stated that the veteran suffered from 
chronic muscle weakness and encephalitis.  He reiterated that 
the veteran's diagnoses in April 1995 were chronic viral 
infection, myalgic encephalomyelitis, and immune deficiency 
disorder.

In April 1996, a letter was received from Dr. Clauw.  Dr. 
Clauw noted that, beginning after her deployment to the 
Persian Gulf in 1991, the veteran began to experience diffuse 
myalgias, arthralgias, fatigue, headaches, and memory 
problems.  Dr. Clauw further stated, "I feel that she 
suffers from fibromyalgia/chronic fatigue syndrome, which 
occurred in many individuals who were similarly deployed to 
the Gulf War."  Attached to Dr. Clauw's letter was the 
report of a September 1995 examination of the veteran.

Also in April 1996, the veteran had a follow-up CT scan of 
the brain at Johns Hopkins University Hospital.  It was noted 
that there had been no change in the left anterior temporal 
arachnoid cyst since August 1995.

In August 1996, the veteran underwent a private 
psychovocational evaluation by Harold D. Slaughter, Jr., M.S.  
During the evaluation, the veteran reported that she had 
developed flu-like symptoms while on active duty in the 
Persian Gulf, including generalized weakness, headaches, 
nausea, and chronic fatigue.  She indicated that she still 
had those symptoms, and also reported having difficulties 
with confusion, short-term memory, lack of concentration, and 
periodic elevated body temperature.  She described her 
thought processes as slow, and indicated that she tended to 
question her own judgment.  On examination, she was oriented 
in all spheres, and she spoke without impediment.  Her affect 
was flat, her thought content was coherent, her abstract 
thinking was adequate, and her insight and judgment appeared 
grossly intact.  She did well on proverb interpretation.  
During testing, it was noted that she had difficulty 
concentrating, became frustrated, and was tearful at times.  
She performed reading and math at the high school level.  
Testing also revealed the presence of multiple emotional 
issues, and reflected that her physical complaints were very 
likely to coincide with emotional problems.  The examiner 
noted that the veteran was moderately depressed, and 
indicated that she could be described as a chronically tense, 
anxious, and obsessively worried individual who may react in 
an extreme manner to minor problems.  Schizoid features were 
also predicted.  Based on testing, and a review of the 
statements from Drs. Goodrich and Clauw, the examiner 
concluded that the veteran had medical, cognitive, and 
emotional impairments that rendered her incapable of gainful 
employment.

In October 1996, a statement was received from a therapist, 
Ginger M. O'Connell.  Ms. O'Connell indicated that the 
veteran had been treated from April 1994 to February 1995 
with complaints of feeling overwhelmed and unable to tolerate 
stress.  Ms. O'Connell also stated that the veteran had 
reported having financial problems, experiencing a loss of 
professional identity, and suffering from symptoms such as 
fatigue, joint pain, forgetfulness, difficulty concentrating, 
and headache.  It was noted that the veteran's problems had 
increased during the course of therapy, that she was referred 
to a physician for an evaluation of her complaints, and that 
the problems had not yet been resolved when she terminated 
her therapy for financial reasons.

In February 1997, the veteran was seen at City Hospital with 
complaints of right-sided pain.  A CT scan of the abdomen 
revealed a small hiatal hernia.

When the veteran was examined for VA purposes in March 1997, 
she complained of various symptoms, including headaches, 
pain, weakness, memory trouble, depression, confusion, 
decreased concentration, and chronic fatigue.  She reported 
that she had gotten sick while stationed in the Persian Gulf, 
with an illness characterized by fatigue, joint pain, fever, 
vomiting, and flu-like symptoms.  She indicated that it was 
thought to have been some kind of viral GI syndrome, and said 
that that she had been placed on bed rest for a week.  She 
reported that her headaches had diminished after her 
hysterectomy in 1991, but that afterward she began to get 
another type of headache, which she described as occipital.  
She said that she stopped working after returning from the 
Persian Gulf due to poor health.

On general physical examination, the veteran had a somewhat 
depressed and anxious affect.  Her abdomen was tender all 
over, more marked on the right side.  There was mild crepitus 
in both knees, and there was tenderness along the medial and 
lateral joint lines.  She had scars from prior surgical 
procedures.  The examination was essentially normal 
otherwise.  Her temperature was 98.4 F.  Thyroid tests were 
normal, except for a slightly decreased free thyroxine index, 
and X-rays of the chest, knees, and hips were normal, as were 
electrocardiogram, complete blood count, B12 levels, and SMA 
13.  Rheumatoid factor was negative, and tests involving 
rapid plasma reagin, human immunodeficiency virus, and 
hepatitis A, B, and D were non-reactive.  The diagnostic 
assessment was that she had fibromyalgia, chronic fatigue 
syndrome, and "[u]ndiagnosed illness following service in 
the Persian Gulf."

On psychiatric examination, the veteran was alert and 
oriented.  Her recent and remote memory, and her cognitive 
abilities, including arithmetic abilities, appeared to be 
intact.  She was able to do serial 7's fluently, and she had 
a good fund of general information.  Her mood was mildly 
depressed and anxious.  The diagnostic impression was that 
she had depression secondary to a medical condition (chronic 
fatigue syndrome and fibromyalgia).

When the veteran was examined for systemic conditions, she 
complained of chronic aching in her hips and knees since 
March 1991.  She also reported a history of right-sided 
abdominal pain, occasionally radiating to the right leg.  On 
examination, her bowel sounds were decreased and she had 
tenderness to palpation over the right hip.  The diagnostic 
assessment was that she had persistent pain of both knees and 
hips, with no diagnosis, and persistent right-sided abdominal 
and leg pain, with no diagnosis.

In May 1997, the veteran was twice admitted to City Hospital 
for evaluation of chronic right lower quadrant pain and right 
flank pain.  Testing revealed a single stone within the gall 
bladder and a small hiatal hernia.  The diagnostic assessment 
was that she had chronic right abdominal and flank pain of 
uncertain etiology; right hydronephrosis secondary to 
ureteral edema following urethroscopy; history of narcotic 
addiction secondary to chronic pain; and history of prior 
pancreatitis and cholecystectomy.

By a decision entered in August 1997, the RO granted service 
connection for chronic pain of the hips and knees due to 
undiagnosed illness.

Later in August 1997, the veteran was admitted to City 
Hospital after requesting to undergo detoxification for 
Methadone.  She reported having difficulties in several 
areas, including problems with headaches, poor appetite, 
depressed mood, insomnia, memory loss, and occasional 
headaches.  The diagnostic impression was that she suffered 
from pain medication dependency; chronic fatigue syndrome; 
and interstitial cystitis.  It was noted that the veteran was 
thought to have a somatoform pain disorder, and that there 
was a record of diverticulosis of the left colon.

When the veteran was examined for VA purposes in May 1998, 
she reported continuing problems with pain running from her 
right upper quadrant to the right side of her abdomen and 
down her right leg.  She also reported a recent increase in 
problems with memory loss and loss of concentration, and 
complained of fatigue.  She denied further problems with 
diarrhea, however.  Following a review of the veteran's 
claims folder, the examiner concluded that the veteran had 
chronic right abdominal and flank pain of unknown etiology.  
The examiner stated, "It may be due to undiagnosed illness 
or it may be [due] to her diagnosis of stone in the common 
bile duct, and diagnosis of hiatal hernia and 
gastroesophageal reflux disease with peptic esophagitis.  It 
is impossible to determine the etiology at this time, unless 
the [v]eteran's symptoms improve after treatment."  The 
examiner's remaining diagnostic assessments were "[n]o 
current diarrhea" and "[t]he [v]eteran complains of 
increase in her memory loss due to her undiagnosed illness."

By a decision entered in July 1998, the RO granted service 
connection for chronic right-sided abdominal pain due to 
undiagnosed illness.

A letter, dated in August 1998, was prepared by a private 
physician, R. J. Estigoy, M.D.  Dr. Estigoy noted that the 
veteran had been diagnosed elsewhere to be suffering from 
chronic fatigue syndrome "which apparently stemmed from [the 
Gulf War."  Dr. Estigoy further noted that the veteran had 
complained of severe abdominal pain in May 1997, and 
indicated that the pain prevented her from seeking full-time 
employment.

In June 1999, the veteran testified at a Board hearing held 
at the RO.  At the hearing, she submitted a letter from Dr. 
Clauw.  In the letter, Dr. Clauw explained that chronic 
fatigue syndrome and fibromyalgia are merely labels that are 
used to describe people with otherwise unexplained fatigue, 
pain, and memory problems.  He explained that they are 
diagnoses of exclusion, and in no way mean that the symptoms 
or illnesses are explained.  He stated, "[the veteran] 
suffers from the same constellation of symptoms that many 
Gulf War veterans experience, and thus is eligible for 
disability under [38 C.F.R. § 3.317]."

II.  Legal Analysis

The veteran contends that service connection should be 
granted for a disability manifested by chronic fatigue, 
memory loss, lack of concentration, elevated temperature, and 
depression.  She maintains that the disability can be traced 
to her period of active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

With regard to "direct" service connection, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non-
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order to satisfy 
the second and fourth elements for a well-grounded claim, 
there must be "evidence that the illness cannot be 
attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination."  Id. at 
10.  See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).

Applying the foregoing principles to the facts of the present 
case, and following a review of the record, the Board finds 
that the claim of service connection for chronic fatigue 
syndrome is well grounded.  The veteran, who is a nurse, has 
stated that she fell ill with a flu-like illness in 1991, 
during her second period of active military service.  
Competent evidence has been received which indicates that she 
has chronic fatigue syndrome attributable to such service, 
and the diagnosis of the condition appears to be adequately 
supported, inasmuch as there is competent evidence in the 
record which reflects that she has difficulty with problems 
such as low grade fever, muscle aches, weakness, chronic 
fatigue, headaches, migratory joint pain, neuropsychologic 
symptoms, and insomnia, because there is competent evidence 
that her symptoms cannot be attributed to any other clinical 
condition, and because the record reflects that the condition 
has resulted in a serious reduction in her activities over a 
prolonged period.  See 38 C.F.R. § 4.88a (1999).  Under the 
circumstances, therefore, the Board finds that the 
requirements for a well-grounded claim have been satisfied.

The Board further finds that the evidence supports an award 
of service connection for chronic fatigue syndrome.  The 
diagnosis of chronic fatigue syndrome, first proffered by Dr. 
Clauw in 1995, has since been endorsed by physicians both at 
City Hospital and at VA.  Therefore, although there is 
conflicting evidence as to which diagnostic label(s) should 
be applied to the veteran's difficulties, the Board is 
persuaded that the diagnosis of chronic fatigue syndrome is 
adequately supported on the record.  The Board is also 
persuaded by Dr. Clauw's statements to the effect that the 
condition can be attributed to the veteran's period of active 
military service during the Persian Gulf War.  In this 
regard, the Board notes that Dr. Clauw appears to have a good 
deal of experience in this practice area, and has arrived at 
his opinion on the matter based upon his examination and 
treatment of the veteran, and a review of the pertinent 
history.  In addition, it would appear that there is a 
plausible basis in the record for the conclusion that the 
veteran's chronic fatigue had its origin in service, inasmuch 
as the record contains statements from two women who served 
with the veteran in 1991, corroborating her claim that she 
experienced symptoms such as muscle aches, fever, and severe 
occipital headaches during service; a statement from a 
physician, Dr. Wanger, indicating that the veteran was 
struggling with a loss of stamina soon after her return from 
the Southwest Asia; and testimony and medical evidence which, 
when taken together, tend to establish continuity of symptoms 
since that time.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question of service connection.  
38 C.F.R. § 3.102 (1999).  Service connection for chronic 
fatigue syndrome is therefore granted.

Turning to the claim of service connection for a disability 
manifested by memory loss, lack of concentration, elevated 
temperature, and depression, claimed as due to undiagnosed 
illness, the Board finds that that claim is not well 
grounded.  This is so because the disability resulting in 
these manifestations has not escaped diagnosis.  Rather, 
these symptoms have been attributed to chronic fatigue 
syndrome (for which service connection is granted), and to 
other known diagnoses.  The VA General Counsel has 
specifically held that symptoms attributed to any diagnosed 
illness, including those attributed to a poorly-defined 
disease, such as chronic fatigue syndrome or fibromyalgia, 
cannot be service-connected under 38 U.S.C.A. § 1117.  See 
VAOPGCPREC 8-98 (Aug. 3, 1998).  The claim of service 
connection for a disability manifested by memory loss, lack 
of concentration, elevated temperature, and depression, 
claimed as due to undiagnosed illness, must therefore be 
denied.


ORDER

Service connection for chronic fatigue syndrome is granted.

Service connection for a disability manifested by memory 
loss, lack of concentration, elevated temperature, and 
depression, claimed as due to undiagnosed illness, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

